Citation Nr: 1419140	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the right great toe, claimed as arthritis of the right foot. 

2.  Entitlement to service connection for degenerative changes of the left great toe, claimed as arthritis of the left foot. 

3.  Entitlement to service connection for the residuals of a right ankle injury. 

4.  Entitlement to service connection for the residuals of a left ankle sprain. 

5.  Entitlement to service connection for a plantar calcaneal spur of the right foot, claimed as a bone spur. 

6.  Entitlement to service connection for a plantar calcaneal spur of the left foot, claimed as a bone spur. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the aforementioned claims.  The Veteran filed a notice of disagreement with these denials in February 2008 and a statement of the case was issued in June 2008.  The Veteran timely perfected his appeal in July 2008.  

In August 2009, the Veteran presented sworn testimony during a Board video conference hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.

In May 2010, the Board remanded the aforementioned claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.  
FINDINGS OF FACT

1.  Degenerative changes in the Veteran's bilateral great toes did not manifest in service or within one year of discharge from active duty; there is no competent and credible evidence of a nexus between these disabilities and the Veteran's active duty service.

2.  The evidence of record does not establish any diagnosed residuals of a right ankle injury.

3.  The evidence of record does not establish any diagnosed residuals of a left ankle sprain.

4.  Bilateral calcaneal spurs did not manifest in service and there is no competent and credible evidence of a nexus between these disabilities and active duty service.  


CONCLUSIONS OF LAW

1.  Degenerative changes of the right great toe were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  Degenerative changes of the left great toe were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3.  The residuals of a right ankle injury were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

4.  The residuals of a left ankle sprain were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 
5.  A right calcaneal spur was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

6.  A left calcaneal spur was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by an October 2006 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been associated with the claims file and all identified and available post-service treatment records have been obtained.  

The Board notes that attempts were made to obtain VA outpatient treatment records from the Phoenix VA Medical Center (VAMC) dated since 1980; however, the VAMC indicated that it had no records dated from January 1980 to October 2006.  See October 2011 VAMC Letter; November 2011 AOJ Formal Finding of Unavailability.  The Veteran was notified of the AOJ's unsuccessful attempts to obtain these records in October 2011.  The Board also notes that the Veteran submitted an authorization form (VA Form 21-4142) for VA to obtain records from F.M.H. and a request was sent in May 2011.  A response was not received.  In August 2011, the AOJ sent a letter to the Veteran requesting that he resubmit the authorization form because the signed consent had expired.  The Veteran did not respond to this letter.  Hence, no further action is required.  38 C.F.R. § 3.159 (b)(c)(1)(i) (the Veteran has a duty to cooperate fully with VA's reasonable efforts to obtain relevant records).  

The Veteran has not been medically evaluated in conjunction with his claimed foot and ankle disabilities.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, there is no competent and credible evidence indicating that the Veteran has current ankle disabilities related to an in-service event, injury, or disease.  VA outpatient treatment records show no complaints, treatment, or diagnoses related to the Veteran's ankles.  There is also no competent and credible evidence indicating that the Veteran's current foot disabilities might be associated with an in-service event, injury, or disease.  As will be explained below, the Veteran's statements that he was told he had arthritis and heel spurs in service are not credible or consistent with the contemporaneous medical evidence.  Rather, the credible lay and medical evidence reflects that his foot disabilities manifested many years after service and there is no credible evidence suggesting a nexus to service.  As such, there is no basis for entitlement to service connection for any of his claimed disabilities and VA examinations are not warranted. 

Regarding the Board's May 2010 remand, the AOJ: obtained the Veteran's records from the Social Security Administration (SSA) and his service personnel records; attempted to obtain records from F.M.H. and the Phoenix VAMC; contacted the Veteran regarding his in-service treatment in Grafenwöhr, Germany; and obtained his VA outpatient treatment records dated since 2008.  As such, the Board finds that the AOJ has substantially complied with the May 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran testified during a Board hearing in August 2009, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  The Merits of the Claims

The Veteran contends that he currently suffers from disabilities of the great toes, ankles and bilateral feet.  Specifically, he alleges that these claimed disabilities are the result of diseases or injuries sustained during his active duty service.  The Board disagrees.

Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 


Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to the disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required. 

Background

The Veteran claims that he injured his great toes and right ankle when he fell down the stairs during service at Fort Riley, Kansas.  See Board Hearing Transcript (Tr.) at 3-4, 7.  He said he went to the hospital and X-rays were taken and he was told that he "had a lot of arthritis" in his toes.  Id. at 4.  He reported that he was also told that he had stretched some ligaments in his right ankle and that he should not wear a boot for a couple of days.  Id. at 7.  He said he was sent to Germany in 1973, and was seen by a doctor who told him he had problems with his tendons and bone spurs.  Id. at 4.  Regarding his left ankle, the Veteran testified that he injured it playing basketball and that he went to the hospital and was told that he had "stretched [it] a lot and had a lot of arthritis."  Id. at 9.  He further stated that he believed he was diagnosed with heel spurs in service at Fort Riley.  Id. at 14.  

The Veteran's service treatment records reflect that his feet and lower extremities were normal at his August 1972 entrance examination.  A May 1973 record reflects that he sprained his left ankle playing basketball and complained of pain along the outer aspect.  An X-ray was negative for fracture.  The impression was an ankle sprain and he was given an ACE bandage wrap.  At the Veteran's April 1974 separation examination, his feet and lower extremities were clinically normal.

The Veteran's service personnel records do not reflect that he had any foreign service or temporary duty assignments in Germany.  There is also no evidence that he was put on any temporary profiles.  

In February 2000, the Veteran filed an application for nonservice-connected pension benefits.  He claimed he was disabled due to emphysema and foot problems.  He did not claim that his foot problems were incurred in or otherwise related to his service.  
A February 2000 VA primary care note reflects that the Veteran complained of a two to three year history of right foot pain and swelling.  X-rays of the feet revealed moderately advanced degenerative changes of the first metatarsophalangeal (MTP) joint of the right foot and a calcaneal spur of the left foot with some minimal degenerative arthritic changes.  In March 2000, it was noted that the Veteran had arthritis of the first MTP joint of the right foot for approximately three years.  

The Veteran's SSA records include a May 2000 examination report.  During the examination, the Veteran reported a 10-year history of right foot pain.  He said he also had a history of bone spur.  An August 2000 private medical record reflects that the Veteran complained of pain and arthritis in his hips and feet.  He said that his symptoms began in 1996 and worsened in 1998.  

During an August 2000 VA general medical examination, the Veteran reported that he injured his right ankle during a basketball game and that it healed well.  He said he had worked construction the majority of his adult life.  He complained of pain in his right foot and great toe.  X-rays of the feet revealed moderate to advanced degenerative changes in the first MTP joints, right greater than left and a calcaneal spur of the left foot.  

A November 2004 X-ray of the right foot revealed degenerative changes of the first MTP joint and a calcaneal spur.  

Analysis - Bilateral Ankles

After careful consideration of the lay and medical evidence, the Board finds that the Veteran has not demonstrated that he has current residuals resulting from a right or left ankle injury.  The Veteran testified that he had a history of ankle pain when he weighed 300 pounds and that he sought treatment in 1980 and was told to lose weight.  See Board Hearing Tr. at 10-11.  

The Board has considered the Veteran's statements and notes that he is competent to testify as to his symptoms, such as ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Veteran has described only a vague history of ankle pain.  Since filing his claims for service connection, his treatment records do not show any complaints, treatment, or diagnoses related to either the right or left ankle.  Under these circumstances, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for residuals of right and left ankle injuries because there is no evidence of a current disability, the first element required for service connection.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Feet

Initially, the Board notes that the Veteran has demonstrated the first element required to establish service connection - a current disability.  The evidence confirms that he has bilateral degenerative changes of the first MTP joints and bilateral calcaneal spurs.  

Regarding the second element to establish service connection - an in-service event, injury, or disease - the Board notes that the Veteran's service treatment records do not reflect that he was treated for a fall at Fort Riley or that he was treated for foot problems while overseas in Germany.  The Board is cognizant that it cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous evidence.  See Buchanan, 451 F.3d at 1336-37.  In this case, however, the contemporaneous medical evidence contradicts the Veteran's statements.  Although he reported that he was diagnosed with arthritis and heel spurs in service, his April 1974 discharge examination indicates that his feet and lower extremities were clinically normal.  Moreover, although he testified that he has continued to have foot problems since service, the medical record indicates that the earliest he reported having right foot pain was in 1990 (according to a May 2000 SSA examination report) and other records indicate his foot problems began in the mid to late 1990s.  The Board finds that the statements made by the Veteran to his treating physicians regarding the onset of his symptoms are more probative than his more recent statements made in the course of pursuing compensation benefits.  A veteran is expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, the Board has considered the lay statements in support of the Veteran's claim, but does not find them credible.  

The preponderance of the evidence reflects that the degenerative changes of the great toes and bilateral calcaneal spurs did not manifest in service.  38 C.F.R. § 3.303(a).  Degenerative changes in the first MTP joints were first documented by X-rays taken in February 2000.  The evidence does not reflect that the arthritis was compensably disabling within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

To the extent the Veteran has alleged continuity of symptomatology, there is no showing of chronic disease (i.e., arthritis of the first MTP joints) in service or a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1337.  There is no evidence of complaints regarding the great toes in service or evidence of ongoing treatment.  The April 1974 separation examination reflects that his feet were clinically normal and the most credible, probative evidence reflects the earliest report of onset was in 1990 - over 15 years following the Veteran's discharge from active duty service.  This evidence supports a finding that the Veteran's current disabilities are not related to an in-service disease or injury.

To the extent the Veteran attributes his current disabilities to service, the Board finds that although he is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to relate his current disabilities to service that occurred 40 years ago.  This particular inquiry is within the province of trained medical professionals because it involves complex medical issues (e.g., the arthritic process).  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current bilateral degenerative changes of the first MTP joints and calcaneal spurs are related to service 40 years ago.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).  

In sum, although the Veteran has established the first element of service connection (i.e. current disabilities of the feet), he has failed to credibly establish an in-service event, injury, or disease (the second element) or the existence of a nexus between the claimed disabilities and service (the third element).  As such, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral degenerative changes of the great toes and bilateral calcaneal spurs.  Therefore, the benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative changes of the right great toe, claimed as arthritis of the right foot, is denied.

Entitlement to service connection for degenerative changes of the left great toe, claimed as arthritis of the left foot, is denied.

Entitlement to service connection for the residuals of a right ankle injury is denied.

Entitlement to service connection for the residuals of a left ankle sprain is denied.

Entitlement to service connection for a plantar calcaneal spur of the right foot, claimed as a bone spur, is denied.

Entitlement to service connection for a plantar calcaneal spur of the left foot, claimed as a bone spur, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


